Citation Nr: 0511854	
Decision Date: 04/27/05    Archive Date: 05/03/05

DOCKET NO.  04-30 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an effective date earlier than June 11, 2003, 
for the grant of service connection for bilateral hearing 
loss and tinnitus.


WITNESSES AT HEARING ON APPEAL

The Appellant and his wife


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1958 to July 
1959.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an October 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Diego, California, which granted service 
connection for hearing loss and tinnitus, effective from June 
11, 2003.   


FINDINGS OF FACT

1.  The veteran filed claims for entitlement to service 
connection for bilateral hearing loss and tinnitus on June 
11, 2003.

2.  Prior to June 11, 2003, the veteran did not submit any 
informal or formal claim for entitlement to service 
connection for bilateral hearing loss or tinnitus.  


CONCLUSION OF LAW

The assignment of an effective date earlier than June 11, 
2003, for the grant of service connection for bilateral 
hearing loss and tinnitus, is not warranted.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  The VCAA redefines the obligations of VA with respect 
to the duty to assist, and includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The final 
rules implementing the VCAA are codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2004).  This change in the 
law is applicable to all claims filed on or after the date of 
enactment of the VCAA, and to claims filed before the date of 
enactment but not yet final as of that date. 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

In this case, the veteran raised the pending matter of 
entitlement to an earlier effective date in his notice of 
disagreement to the RO's fully favorable October 2003 rating 
decision that granted service connection and awarded 
compensation for bilateral hearing loss and tinnitus.  
Applicable binding precedent provides that if, in response to 
notice of its decision on a claim for which VA has already 
given section 5103(a) notice, VA receives a notice of 
disagreement (NOD) that raises a new issue, section 7105(d) 
requires VA to take proper action and issue a statement of 
the case (SOC) if the disagreement is not resolved, but 
section 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  See VAOPGCPREC 8-03.

The Board accordingly finds that the applicable requirements 
of the VCAA have been met in this case.  First, the RO did 
provide appropriate section 5103(a) notice (and assistance) 
via a July 2003 VCAA letter, in relation to the veteran's 
original claims for service connection.  Then, after receipt 
of his December 2003 NOD raising the issue of entitlement to 
an earlier effective date for the RO's grant of service 
connection for bilateral hearing loss and tinnitus, the RO 
transmitted an SOC to the veteran in July 2004.  This SOC 
specifically addressed the newly raised effective date issue, 
including the law applicable to the award of an earlier 
effective date for a grant of service connection, and then 
reviewed the veteran's case in consideration of the law.  
Moreover, the Board further notes that in a February 2005 
letter to the veteran, the RO informed him that his claim was 
being transferred to the Board for review, and advised him 
that he should submit any additional evidence pertinent to 
his claim directly to the Board.  Further, at a February 2005 
Travel Board Hearing held before the undersigned, the veteran 
reported that he had no additional evidence to provide in 
conjunction with this hearing, indicated his understanding of 
the law applicable to his case and the reasons for which his 
claim was denied under this law, and, via a request for 
equitable relief, effectively acknowledged that the law as 
applicable to the facts of his case precluded the assignment 
of an earlier effective date for the grants of service 
connection for his bilateral hearing loss and tinnitus.  

The Board thus finds that VA has done everything necessary 
under the law to notify and assist the veteran, and that 
there is no indication of prejudicial error as the result of 
any perceived failure to provide adequate VCAA notice and 
assistance in this case.  See Mayfield v. Nicholson, No. 02-
1077 (U.S. Vet. App. April 14, 2005).  

Accordingly, in light of all of the above, the Board holds 
that the record is now ready for appellate review.

Analysis of the Claim

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2004).  Any communication 
or action indicating an intent to apply for one or more 
benefits under the laws administered by VA from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris, may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2004).

Unless specifically provided otherwise, the effective date of 
an award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  
See 38 U.S.C.A. § 5110(a) (West 2002).  Except as otherwise 
provided, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  See 38 C.F.R. § 3.400 (2004).  In the 
case of a grant of service connection, the effective date of 
an award is the day following separation from active service 
or the date that entitlement arose if a claim is received 
within one year after separation from service; otherwise, it 
is again the date of receipt of the claim or the date that 
entitlement arose, whichever is later.  See 38 C.F.R. § 
3.400(b)(2) (2004).  

The veteran avers that the appropriate effective date to be 
assigned for his grant of service connection for his 
bilateral hearing loss and tinnitus should revert back to the 
day after his discharge from active service: August 1, 1959.  
He states that prior to the actual current filing date for 
his claims (June 11, 2003), he was unaware that he was 
eligible for service connection for these disabilities.  He 
further relates that prior to his service discharge, he had 
already developed bilateral hearing loss, and that this 
disability was part of the reason for his medical release 
from service.  He also asserts that prior to discharge, a 
service physician informed that because he had peacetime 
service that fell short of one total year in duration, he was 
not eligible for service connection for these disabilities.  
He notes that at the time of his discharge and until the 
filing of his claims in June 2003, he received no assistance 
from VA with regard to the types of benefits potentially 
available to him as a former serviceman.  He further argues 
that, upon his release from service, VA had an affirmative 
duty to seek him out and notify him of his entitlement to 
certain benefits, including compensation for the hearing loss 
and tinnitus that developed during and/or as a result of his 
active service.

The record reflects that the RO awarded service connection 
for bilateral hearing loss and tinnitus to the veteran 
effective from June 11, 2003.  As noted above, the law holds 
that the effective date to be assigned to an award of service 
connection is either the date of the claim or the date that 
entitlement arose, whichever is later.  See 38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  Accordingly, in this case, the 
RO assigned the effective date as of the date that VA 
received his claims: June 11, 2003.  After careful review and 
consideration of the entire record, the Board must agree with 
the RO's determination in this matter.

For this appeal, as he already has an effective date that is 
linked to the date of VA's receipt of his claims for service 
connection, the veteran's request for an earlier effective 
date turns upon whether there is any evidence of record that 
may be construed as an earlier and unadjudicated request for 
these same benefits.  See 38 U.S.C.A. §§ 5101(a), 5110(a); 
38 C.F.R. §§ 3.151(a), 3.155, 3.400.  The Board first 
observes that virtually all of the paperwork contained in the 
claims file pertains to the veteran's June 11, 2003, claims 
for service connection, with the initial paperwork for these 
claims serving as almost the first documentation of record in 
the veteran's file.  Moreover, none of the documentation 
contained in the claims file and dated as received any 
earlier than June 11, 2003, may be construed as constituting 
a formal or informal claim for service connection for 
bilateral hearing loss or tinnitus; instead, this 
documentation appears to pertain to vocational training 
undertaken around 1972.  The Board thus finds that there is 
no record of an outstanding prior claim for service 
connection for bilateral hearing loss or tinnitus that may 
serve as the basis for the assignment of an earlier effective 
date here.  

The Board has also considered the veteran's statement that 
prior to June 11, 2003, he was unaware that he might be 
eligible for service connection for bilateral hearing loss 
and tinnitus.  VA law, however, does not provide for such a 
lack of awareness to form the basis for entitlement to an 
earlier effective date.  The United States Court of Appeals 
for Veterans Claims (the Court) has held that alleged 
ignorance cannot be used as an excuse for failure to follow a 
promulgated regulation.  See Morris v. Derwinski, 1 Vet. App. 
260 (1991); Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 
384-85 (1947); Velez v. West, 11 Vet. App. 148, 156-57 
(1998).  In Morris, the Court observed that the United States 
(U.S.) Supreme Court recognized that persons dealing with the 
U.S. government were charged with knowledge of federal 
statutes and lawfully promulgated agency regulations, 
regardless of actual knowledge or hardship resulting from 
innocent ignorance.  See Morris at 265.  The Court in Morris 
therefore concluded that even though a veteran may have been 
ignorant of the provisions of a particular VA regulation, he 
was necessarily charged with knowledge of that regulation.  
Id.

The veteran has also suggested that he is entitled to an 
effective date back to the day after his discharge from 
active service because the disabilities for which is now 
service-connected were present at that time, and were part of 
the reason for his release from service.  The Board first 
notes that the veteran's service medical records, as 
contained in the claims file, indicate that in July 1959, he 
underwent a Medical Board Evaluation in light of the presence 
of hammertoes, the result of which was a recommendation for a 
medical discharge from service because of the severity of 
this condition.  Moreover, there is no record of complaints, 
findings, or diagnosis of hearing loss or tinnitus noted at 
any point in the service medical records.  (The Board, 
pursuant to Espiritu v. Derwinski, 2 Vet. App. 492 (1992), 
however, does find the veteran credible to report that he was 
already experiencing symptoms of hearing loss and/or tinnitus 
at that time).  More importantly, as stated above, VA law 
does not require that the effective date for a service 
connection award be assigned back to the date of recognized 
symptoms or a recorded diagnosis; instead, in a case like 
this one, the date to be assigned directly hinges upon 
evidence of the actual date of claim for service connection 
of these disabilities. 

The Board is also cognizant of the veteran's assertion that 
he was basically misled by an in-service physician as to his 
eligibility for these benefits.  The Board first notes that 
such an individual would not be considered to be a VA 
employee or designate.  Second, the Court has determined that 
reliance upon incorrect advice in a case like this, even when 
provided by a VA official, cannot afford the veteran relief.  
In this regard, Court has held that "erroneous advice given 
by a government employee cannot be used to [prevent] the 
government from denying benefits."  See Shields v. Brown, 8 
Vet. App. 246, 351 (1995); McTighe v. Brown, 7 Vet. App. 29, 
20 (1994).  

The veteran further argues that, upon his release from 
service, VA had an affirmative duty to seek him out and 
notify him of his entitlement to certain benefits, including 
compensation for the hearing loss and tinnitus that developed 
during and/or as a result of his active service.  An 
assertion as to the receipt of incomplete or improper 
guidance with respect to potential benefit entitlement is, in 
any case, insufficient to confer entitlement to the benefits 
sought on appeal.  To the extent that VA is required to 
inform veterans about basic eligibility or ineligibility for 
certain benefits, the remedy for breach of such an obligation 
cannot involve payment of benefits where statutory 
requirements for such benefits are not met.  See Harvey v. 
Brown, 6 Vet. App. 416, 423-24 (1994).

Finally, the Board is aware that the veteran has raised the 
question of whether, given the particular circumstances of 
his case, applicable law may be set aside in order to afford 
him equitable relief (in the form of the award of VA 
compensation benefits for hearing loss and tinnitus from 
August 1, 1959, forward).  Regarding such entitlement, as 
available under 38 U.S.C.A. § 503(a) (West 2002), the Board 
notes that it does not have jurisdiction to review the 
Secretary of VA's exercise of discretion under this section.  
38 U.S.C.A. § 503(a) is a permissive statute that gives the 
Secretary the authority to provide equitable relief when he 
determines that benefits administered by VA were not provided 
because of an administrative error.  The Court has held that 
authority to award equitable relief under this section is 
left to the discretion of the Secretary, and that the Board 
and the Court are without jurisdiction to review the exercise 
of that discretion.  McCay v. Brown, 9 Vet. App. 183, 189 
(1996); see also VAOPGCPREC 11-94.  Further, the United 
States Court of Appeals for the Federal Circuit has expressly 
held that this type of relief is not available to grant a 
money payment where Congress has expressly foreclosed such 
payments by stating that: "[i]n no event shall such award or 
increase be retroactive for more than one year from the date 
of application therefor or the date of administrative 
entitlement, whichever is earlier."  McCay v. Brown, 106 
F.3d 1577, 1581-1582 (Fed. Cir. 1997).


In light of all of the above, the Board finds that, 
unfortunately, there is no basis to assign an effective date 
earlier than June 11, 2003, for the veteran's grant of 
service connection for bilateral hearing loss and tinnitus.  
There is, in sum, no record of VA's receipt of a claim for 
entitlement to service connection for either of these 
disabilities at any time earlier than this date, and so there 
is no unadjudicated and pending claim that could serve as the 
basis for the assignment of an earlier effective date here.  
In reaching this decision, the Board has considered the 
benefit of the doubt rule, but as the preponderance of the 
evidence is against the claim, the evidence is not in 
equipoise, and there is no basis to apply it.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  


ORDER

An effective date earlier than June 11, 2003, for the grant 
of service connection for bilateral hearing loss and tinnitus 
is denied.


	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


